Per Curiam.

We have, from time to time, gradually the practice, as to setting aside a default for want of a plea; we have now come to the general rule, that a default for want of a plea, though regularly entered, will be set aside, in every case, on the payment of costs, where there is an of merits, and no trial has been lost. The payment of costs is a sufficient penalty on the defendant for neglecting to plead. We grant the motion, therefore, on payment of costs.
Rule granted. (a)

 Vide Davenport v. Ferris, 6 Johns. Rep. 131. Tidd's Pr. 508.